DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 03/01/2021. Claims 1, 4-12, 14-15 and 17-20 are considered in this office action. Claims 1, 9, and 15 have been amended. Claims 2-3, 13, and 16 have been cancelled. Claims 1, 4-12, 14-15 and 17-20 are pending examination. The objections to claims 1 and 9 have been withdrawn in light of the instant amendments.

Allowable Subject Matter
Claims 1, 4-12, 14-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record are:
Moretti (US 2017/0282972 A1) teaches a method for managing power steering devices comprising driving assistance functions that emits a motor setpoint towards an assist motor for supplying assist steering torque, outputs an adjustment setpoint based on a steering angle to modify the motor setpoint; performs a diagnosis sub-function that compares values of a control parameter with a predetermined threshold and assesses the duration during which the parameter is above the threshold and calculates a weighting 
Lazic et al. (US 2016/0121925 A1) teaches a system and method for intelligent scaling of torque overlay intervention for semi-autonomous steering systems comprising receiving a controller torque overlay for lane keeping aid system; measuring the steering wheel torque applied by the driver; determining a scaling factor as a function of the applied steering wheel torque; determining a corrective steering wheel torque overlay based on the control torque overlay multiplied by the scaling factor which further comprises deciding if a driver has been significantly overriding the lane keeping aid intervention for more than a predetermined first and second time period and if so sets the scaling factor to its lowest possible value and fades-out the scaling factor, respectively
Pattok et al. (US 2008/0147276 A1) teaches a method and system for providing enhanced-steering pull compensation which includes generating a torque assist signal in response to a sensed torque signal, calculating an offset signal for reducing the amount of steering pull to zero, adding the offset signal to the torque assist signal to produce a modified torque assist signal to be applied to the steering system; where a limit test is performed to determine whether or not any of the applied handwheel torque, angular position, or vehicle speed are invalid and if so, the pull compensation algorithm is not enabled; and where a sensed 
Kim (US 2018/0065661 A1) teaches an apparatus for compensating column torque in a motor driven power steering system that calculates a main assist torque from a filtered column torque using a preset boost curve, where a filtering gain is determined based on the vehicle velocity and a preset vehicle velocity-filtering gain map and is set to a preset non-compensation gain when the vehicle velocity is outside a predetermined range; calculates a damping torque based on the column torque and the steering angular velocity depending on the vehicle velocity; and calculates an adaptive damping torque by multiplying the damping torque by an adaptive damping gain determined based on the filtering gain and may be equal to or greater than 1 below a preset upper limit; where the filtering gain is calculated using the vibration magnitude of the current steering vibration for the filtering gain based on the vehicle velocity-filtering gain map and compensates for the filtering gain according to the vibration magnitude; and where the adaptive damping gain is determined 

Regarding claims 1, 9, and 15, the available prior art does not teach “multiplying the prelimit stability scaling factor with a gain multiplier, the gain multiplier being determined based on at least the duration of the instability”.
	Claims 4-8, 10-12 and 14, and 17-20 are allowed based on base claim 1, 9, and 15, respectively, for the same rationale as recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665